Citation Nr: 1010311	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right wrist strain secondary to right wrist fracture.

(The issue of entitlement to service connection for bipolar 
affective disorder with both hypomanic and depressive 
episodes is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1986 with subsequent service in the Army National Guard until 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  


FINDING OF FACT

The Veteran's right wrist strain secondary to right wrist 
fracture is not manifested by ankylosis of the wrist or those 
factors warranting an extraschedular rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right wrist strain secondary to right wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5215 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in December 2005.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating.  As his claim was more 
than substantiated in that it was proven, section 5103(a) 
notice is no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 
Vet. App. at 490-91.  Thus, since the December 2005 letter 
that was provided before service connection was granted was 
legally sufficient, the Board finds that VA's duty to notify 
has been satisfied. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies the Veteran's claim for a higher rating, no 
effective date is being, or will be assigned; accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  In view of the 
above, the Board finds that the notice requirements pertinent 
to the issue on appeal have been met.  

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been requested 
and obtained and the Veteran was provided with multiple VA 
examinations.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.


Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Factual Background and Analysis

In the April 2006 rating decision on appeal, the Veteran was 
granted service connection for right wrist strain secondary 
to right wrist fracture and awarded a 10 percent disability 
rating, effective November 22, 2005.  The Veteran was rated 
pursuant to the provisions of Diagnostic Code 5215 for rating 
limitations of the wrist.  Under Diagnostic Code 5215, a 10 
percent rating is warranted for palmar flexion limited in 
line with forearm, or where dorsiflexion is less than 15 
degrees.  A higher rating of 30 percent is not assigned 
unless there is some evidence of ankylosis.  

Pursuant to the VA Rating Schedule, normal range of motion of 
the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I (2009).  In this 
case, the evidence shows that the Veteran is right-handed, 
and thus the rating for the dominant hand applies.  However, 
when dealing with limitations of the wrist this distinction 
is only relevant for ratings of greater than 10 percent.

According to his Notice of Disagreement and VA Form 9, 
Substantive Appeal, the Veteran contends that his initial 
rating of 10 percent for right wrist strain secondary to 
right wrist fracture is inadequate because of the continuing 
weakening of his grip, a decline in the range of motion of 
the wrist, and the residual chronic pain that he endures on a 
daily basis.  In a February 2008 statement, the Veteran 
contended that chronic pain and arthritis combined with his 
work at the post office caused intermittent swelling.  He 
also sleeps with a stabilizing brace to reduce pain and 
suffering.  

The Veteran underwent a VA fee-basis examination in March 
2006.  The Veteran complained of localized pain in the right 
wrist three times a day for one and one-half hours each time.  
The Veteran described aching and sharp pain as a 7 on a scale 
of 10.  The report of examination noted that during painful 
episodes the Veteran can function with medication and did not 
complain of incapacitation.  The report noted no functional 
impairment or time off from work, but limited carrying and 
lifting capacity due to wrist pain.  

On examination, range of motion measurements were normal.  
The joint function was additionally limited by pain after 
repetitive use.  The joint function was not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination.  There was no sign of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  An X-ray film of the right wrist was 
within normal limits.  

VA outpatient treatment records dated from August 2006 to 
March 2009 show occasional treatment or examination of the 
Veteran's right wrist.  For example, records dated in August 
2006 and March 2009 revealed that the Veteran still had an 
occasional dull, nonradiating, aching pain that was reduced 
by rest and Tylenol.

The Veteran underwent a VA fee-basis examination in February 
2008.  The Veteran complained of decreased range of motion 
and a swelling right wrist as well as pain during extension 
and a decreased grip.  He also reported weakness, stiffness, 
heat, redness, giving way, lack of endurance, fatigability 
and dislocation.  He also reported localized pain, aching and 
cramping, one to three times a day for three hours each time.  
He said that the pain registered a 7.5 on a scale of 10.  

On examination, range of motion measured as follows:  
dorsiflexion to 50 degrees; palmer flexion to 60 degrees; 
radial deviation to 15 degrees; and ulnar deviation to 35 
degrees.  After repetitive use, the joint function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  There was no additional limitation by 
incoordination.  An X-ray film showed normal findings.  
Diagnosis was status post right wrist fracture with residuals 
of right wrist strain because of subjective pain, stiffness 
and weakness, and objective tenderness and limited range of 
motion.  

A February 2008 private examination of the right wrist showed 
decreased range of motion, without specific measurements, and 
painful movements.  The examiner also noted no swelling, 
deformities, erythema, warmth, crepitus, or periarticular 
muscle atrophy, but some tenderness was evident.  The 
physician recommended a night wrist splint for sleeping and 
medication for painful symptoms.

Based on the evidence of record, an initial rating in excess 
of 10 percent for right wrist strain secondary to right wrist 
fracture is not warranted.  Limitation of dorsiflexion of the 
wrist to less than 15 degrees or limitation of palmar flexion 
of the wrist to in line with the forearm warrants a maximum 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2009).  The competent medical evidence of record 
has shown that the Veteran's dorsiflexion of the right hand 
was to 50 degrees and palmar flexion was to 60 degrees in 
February 2008.  These measurements are not sufficient to 
warrant even the Veteran's current 10 percent rating under 
Diagnostic Code 5215.  The Board notes that the Veteran is 
already in receipt of the maximum available for limitation of 
motion of the wrist under Diagnostic Code 5215.  As there is 
no ankylosis of the wrist, a higher rating under Diagnostic 
Code 5214 is not for assignment.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  Deluca, 8 Vet. App. at 206-07.  In view of the 
Veteran's noncompensable range of motion findings, it is 
apparent that the RO granted the 10 percent rating as the 
minimum compensable rating for painful motion with joint 
pathology.  See 38 C.F.R. § 4.59.  However, because the 
Veteran is currently receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to now consider 38 C.F.R. §§ 4.40 
and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered the Veteran's assertions that his 
right wrist disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the 
medical findings more probative as to the extent of the 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the objective evidence cited above, the Board 
finds that the Veteran's service-connected right wrist 
disability does not warrant a disability rating in excess of 
10 percent for any period of the claim.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the Veteran's right wrist 
warranted a higher rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence simply does not 
support the assignment of a higher disability rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Finally, the Veteran's right wrist disability does not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating is 
undertaken.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  

The Board finds that the current rating criteria for a wrist 
disorder is more than adequate, there have been no complaints 
of symptoms not contemplated by the criteria, and the Veteran 
has presented no evidence of exceptional or unusual factors, 
such as frequent periods of hospitalization or evidence 
indicating that his right wrist disorder alone resulted in 
interference in employment, which would warrant an extra-
schedular rating.  In fact, evidence in the record shows that 
the Veteran is a long-time employee of the post office and 
does not take time off from work for his right wrist 
complaints. 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
right wrist strain secondary to right wrist fracture is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


